Per Curiam.
The extraordinary powers of this court, are to be put in requisition, only where a remedy is not to be had in the usual course of the law. The account presented to the respondents, although duly authenticated, is not conclusive; and a jury alone is competent to determine the propriety of the charges. The remedy, in the first instance, is by action against the respondents in their corporate capacity; after which a mandamus to enforce the judgment, might be altogether proper: but, before the merits are determined in the usual way, an application like the present is premature.
Rule discharged.